Citation Nr: 1518914	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  06-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 (PTSD) and November 2009 (diabetes mellitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims file is currently with the RO in Manila, the Republic of the Philippines.  

In a decision in September 2011, the Board denied the Veteran's increased rating claim for PTSD.  The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2012 order, the Court granted a Joint Motion for Remand, vacated the Board's decision, and remanded the matter for readjudication consistent with the Joint Motion.  In December 2012, the Board remanded the Veteran's increased rating claim for PTSD for an additional VA examination.  An April 2014 supplemental statement of the case (SSOC) was issued and the case is once again before the Board. 

The Board notes that the Veteran additionally perfected an appeal with respect to a service connection claim for peripheral neuropathy of the left lower extremity.  A September 2013 rating decision granted service connection for peripheral neuropathy of the left lower extremity affecting the sciatic nerve and for peripheral neuropathy of the left lower extremity affecting the femoral nerve. 

Although the Veteran initiated an appeal regarding the ratings assigned, a substantive appeal was not perfected.  As such, this disability is not in appellate status at this time. 

Additionally, the Board notes that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities during the pendency of the appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

Nevertheless, during the pendency of the appeal, the RO considered and subsequently denied a claim for TDIU in August 2007.

The Veteran has subsequently raised another, separate, claim for entitlement to a total disability rating based on individual unemployability (TDIU) in an April 2013 VA Form 21-4142, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).

The law regarding under what circumstances the Board must address TDIU in a Veteran who has already been rated at 100% has been evolving (and continues to evolve) within Veteran's Law for several years.  Normally, when a Veteran reached 100% a TDIU finding was found to be moot.  It is now unclear what, and when, a case such as this ever ends or when the TDIU issue is truly moot.  Normally under Rice the Board would accept jurisdiction of this issue.  However, given that the TDIU issue was fully addressed by the RO, and the Veteran did not appeal, during the pendency of this case, the Board finds (for the limited purposes of this decision) that the TDIU issue has been addressed.  This finding has been influence by the fact that the Veteran is already at 100% for his service connected disabilities and the case has been ongoing for many years.  Further delays in the full adjudication of the Veteran's claim is simply not defensible based on the unique facts of this case.       

Therefore, the Board does not have jurisdiction over it, and it (TDIU) is referred to the AOJ for appropriate action, if needed.  38 C.F.R. § 19.9(b) (2014).

In light of the fact that the Veteran is now at 100%, he may wish to withdraw his claim for TDIU (in consultation with his representative).  Nevertheless, the issue of TDIU is not before the Board at this time and will not be discussed below. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Throughout the period on appeal the Veteran's PTSD has been productive of not more than reduced reliability and productivity with "difficulty" in establishing and maintaining effective work and social relationships.

2.  The Veteran's diabetes mellitus is managed by insulin and a restricted diet; however, his diabetes mellitus does not require regulation of activities.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119,  DC 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

In the present case, entitlement to service connection for PTSD was granted in an April 2005 rating decision.  The RO assigned an initial 30 percent rating, effective September 21, 2004.  Based on a review of the record, the Board finds that a 50 percent rating for his PTSD is warranted throughout the entire appeal period. 

For all periods on appeal, the Veteran's PTSD has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.' See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

As an initial matter, the Board determines that the criteria for a 50 percent rating have been met.  Specifically, the evidence, spanning over the 10 year appellate period reflects a number of occasions that he has experienced disturbances of motivation and mood and difficulty establishing effective work and social relationships.  While many of the specific characteristics in the general rating formula have not been observed, there is social impairment that is consistent with the enumerated psychiatric symptoms. 

Moreover, treatment records in September 2004 and March 2006 reflected GAF scores of 55 and 50, respectively.  A February 2008 VA examination reflected a GAF score of 55, reflecting moderate symptoms.  An October 2013 VA examination reflected a GAF score of 60.  These GAF scores reflect moderate difficulty in social, occupational, or school functioning.  

While all the evidence during the appeal period does not meet the criteria set forth for a 50 percent disability rating, the Board finds after reviewing all the evidence that the Veteran's PTSD is more consistent with a 50 percent disability rating. 

Nevertheless, while the Veteran has "difficulty" in establishing and maintaining effective work and social relationships, the evidence fails to show that he suffered from occupational and social impairment with deficiencies in most areas so as to warrant a 70 percent rating.  

In order to be assigned the next-higher 70 percent rating, the evidence must show (for example only) occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. 

The overall weight of the evidence of record does not demonstrate suicidal ideation.  Next, while the evidence demonstrates that the Veteran is hypervigilant, the evidence of record does not reflect that the Veteran experienced obsessional rituals.  The evidence also fails to show that his speech was intermittently illogic, obscure, or irrelevant.  Next, the objective evidence of record also fails to demonstrate near-continuous panic attacks or depression which affects his ability to function independently.  While the evidence shows anxiety and depression, the weight of evidence does not support a determination that they affect his ability to function independently.  This evidence does not support a rating in excess of 50 percent.

As previously discussed, the evidence reveals that he has difficulty in maintaining effective relationships.  Various treatment records indicate that the Veteran has been married numerous times.  However, more recent records reflect that the Veteran has once again remarried.  These findings are consistent with a 50 percent rating ("difficulty" in establishing and maintaining effective relationships) but not a 70 percent rating (an "inability" to establish and maintain effective relationships).  

In concluding that a disability rating in excess of 50 percent is not warranted the Board has also considered the Veteran's Global Assessment of Functioning (GAF) score assigned in his various VA outpatient treatment records and at his VA examinations. 

GAF scores include 55 (September 2004), 50 (March 2006), 62 (April 2005 VA examination), 65 (July 2006 VA examination), 62 (March 2007 VA examination), 55 (February 2008 VA examination), and 60 (October 2013 VA examination. 
Therefore, the GAF scores referable to the Veteran's PTSD range essentially from 50 to 65.  As noted above, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Moreover, scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Despite the seriousness of the symptoms associated with the low GAF scores ranging from 41-50, a higher disability rating is not justified on this basis.  Specifically, the objective evidence does not actually indicate symptoms commensurate with such his lowest assigned GAF score of 50.  There is no persuasive evidence of significant suicidal ideation, severe obsessional rituals, or frequent shoplifting.  Further, evidence in the claims file reflects that the Veteran stopped working due to physical issues, rather than psychological factors.  Additionally, while the Veteran has limited relationships, he has remarried.  Based on this evidence, the Board determines that a GAF score of 50 is not probative as to the Veteran's actual disability picture here.

Based on an evaluation of all the evidence of record, and irrespective of whether the individual criteria for a 70 percent have been met, the Board finds that the Veteran's PTSD signs and symptoms are consistent with 'difficulty' in establishing and maintaining effective relationships, but not an 'inability' to do so.  In this regard, it is important for the Veteran to understand that not all evidence in this case supports the Board's grant to 50%, let alone a finding of 70%.  In reaching its decision, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 50 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus, Type II

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the rating criteria for the endocrine system, the Veteran's service-connected diabetes mellitus is rated at 20 percent disabling under Diagnostic Code 7913.  A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required.  38 C.F.R. § 4.119 (2014).

Important for this case, a 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  Id.

A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Note (1) (2014).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

At an October 2009 VA examination it was noted that the Veteran had not had a hospitalization for ketoacidosis or hypoglycemic reactions.  The VA examiner stated that the Veteran was on a restricted diet but did not have restriction of activity on account of diabetes.  The VA examiner noted that the Veteran tries to limit how much he works outside, so as to keep from having any problems but he is still able to engage in his regular activities.  The VA examiner noted that the Veteran was on insulin and Metformin. 

The Veteran underwent another VA examination in March 2011.  It was noted that he did not have hospitalization for ketoacidosis or hypoglycemic reactions.  The VA examiner indicated that the Veteran was on a restricted diet but did not have restriction of activity on account of diabetes.  The Veteran's treatment was noted to be insulin and Metformin. 

The Veteran underwent another VA examination in August 2013.  The VA examiner noted that the Veteran's diabetes mellitus was managed by a restricted diet and that the Veteran was prescribed an oral hypoglycemic agent and had been prescribed insulin more than 1 injection per day.  The VA examiner indicated that the Veteran did not require the regulation of activities as part of the medical management of his diabetes mellitus.  It was noted that the Veteran did not have any episodes of ketoacidosis requiring hospitalization over the past 12 months.   

The Veteran has consistently been prescribed an oral hypoglycemic agent and insulin to control his blood sugar levels.  It was determined on all of his VA examinations that he does not require regulation of activities as part of the medical management of his diabetes mellitus, providing factual evidence against his claim.  Based on this evidence, the Board finds that this evidence does not sufficiently establish that the Veteran's diabetes mellitus results in regulation of activities, which is a necessary criterion for assigning any of the higher ratings indicated under DC 7913.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  The Veteran is currently service connected for peripheral arterial disease of the right lower extremity (100 percent), peripheral arterial disease of the left lower extremity (40 percent), diabetic enteropathy (30 percent), diabetic retinopathy with cataract with pseudophakia (20 percent), peripheral neuropathy of the right upper extremity (20 percent), peripheral neuropathy of the left upper extremity (20 percent),peripheral neuropathy of the left lower extremity affecting the sciatic nerve, peripheral neuropathy of the right lower extremity involving the sciatic nerve (10 percent), peripheral neuropathy of the left lower extremity affecting the femoral nerve (10 percent), and peripheral neuropathy of the right lower extremity affecting the femoral nerve (10 percent) all related to his service-connected diabetes mellitus.  He is additionally receiving special monthly compensation for loss of use of a creative organ.  Significantly, the Veteran has not perfected appeals regarding the ratings assigned for these disabilities. Thus, evaluations of such residuals are not for appellate consideration at this time.  

No other complications related to his diabetes have been diagnosed.  The Board has considered an August 2013 VA examiner's comments that the Veteran had been diagnosed at some point with diabetes mellitus nephropathy, however she noted that she could not find any test to support this diagnosis.  She opined that based on the fact that a current microalbumin test was negative, there was no diabetic nephropathy.  See September 2013 VA Examination Kidney.

Absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

Other Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's PTSD increased rating claim, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to his increased rating claim for diabetes mellitus, the Veteran received VCAA notice in September 2009.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Moreover, in the same letter, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Consequently, the Board finds that the duty to notify has been satisfied as to this claim.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, Social Security Administration (SSA) records, and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in October 2009, March 2011, and August 2013 for his diabetes mellitus.  He was additionally afforded VA examinations in April 2005, July 2006, March 2007, and February 2008 for his PTSD.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD or diabetes mellitus since the most recent examination.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in December 2012.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the December 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 50 percent rating, but no more, for PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


